Citation Nr: 1205034	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  11-12 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than September 23, 2010, for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from November 1990 to March 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that granted service connection for PTSD and assigned an effective date of September 23, 2010.  A hearing before the undersigned Veterans Law Judge was held at the RO in October 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The issue of whether clear and unmistakable errors were committed in the June 1999 rating decision which denied PTSD and the September 2008 rating decision which denied the application to reopen have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is no pending claim prior to September 23, 2010; all previous claims were decided in final decisions.

2.  The September 2010 claim was received within one year of the amendment of 38 C.F.R. § 3.304(d), which has been interpreted as a liberalizing law, and the claim met all eligibility criteria for the liberalized benefit on the effective date of the amendment.    


CONCLUSION OF LAW

The criteria for an effective date of July 13, 2010, but no earlier, for the award of service connection for PTSD have been met.  38 U.S.C.A. §5110 (West 2002); 
38 C.F.R. §§ 3.114, 3.156, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  Where compensation is awarded pursuant to a liberalizing law, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or regulation.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2011).  If a claim is reviewed at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the liberalized law provided the claimant met all eligibility criteria on the effective date of the liberalizing law and such eligibility existed continuously from that date to the date of claim.  38 C.F.R. § 3.114(a).

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  

A thorough review of the record reveals that in June 1996, the Veteran filed a claim of service connection for PTSD.  The RO obtained VA treatment records and conducted examinations and a social survey.  In March 1998, the RO issued a rating decision that denied service connection for PTSD and provided the Veteran notice of her appellate rights.  The Veteran did not appeal the March 1998 decision.  However, she did submit new evidence in August and December 1998; thus the March 1998 decision was not final.  38 C.F.R. § 3.156(b).  In June 1999, the RO issued a rating decision that again denied service connection for PTSD and provided notice of her appellate rights.  That decision was not appealed, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Veteran subsequently filed claims of service connection for PTSD in November 2001 and May 2008.  These claims were denied in rating decisions issued in August 2002 and September 2008.  These decisions were not appealed, and they became final.  VA did not receive any subsequent correspondence or medical evidence from the Veteran that can be construed as a claim for service connection until September 23, 2010, when the Veteran filed an application to reopen.  The claim was ultimately granted based on the liberalizing amendment of 38 C.F.R. § 3.304(d).  The effective date was set at the date of receipt of the ultimately successful claim.

The Veteran contends that the effective date should be the date of receipt of the 1996 claim.  The June 1996 claim, and each subsequent claim, was finally resolved with no perfected appeal, however, and a review of the evidence indicates that, following the September 2008 rating decision and prior to September 23, 2010, (the date of receipt of the reopened claim at the RO), the Veteran did not submit any communication indicative of intent to apply for service connection which could constitute a pending claim or any other submission during the relevant period that contained new evidence relevant to a pending claim.  38 C.F.R. §§  3.155, 3.156(b).  Hence, there was no pending claim prior to September 23, 2010, pursuant to which benefits could be granted.  

As noted above, an effective date earlier than the date of claim may be granted effective the date of a liberalizing law if the claim was filed within one year of the change in law.  The evidence demonstrates that the Veteran's claim was received within one year of the amendment of 38 C.F.R. § 3.304(d), which has been interpreted as a liberalizing law.  It also demonstrates that the Veteran's claim met all of the eligibility criteria for the liberalized benefit as of the effective date of the liberalizing law.  Thus, the Board finds an effective date of July 13, 2010, the effective date of the amendment of 38 C.F.R. § 3.304(d), is warranted.    

The Board finds that an effective date earlier than July 13, 2010, is not warranted, however.  The Board acknowledges the Veteran's contention that an earlier effective date is warranted because the evidence has not changed since her initial claim in 1996 and the recent ruling in Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  Mayhue is not applicable, however:  unlike in Mayhue, this case does not involve the application of 38 C.F.R. § 3.156(c) due to newly obtained service records, and service connection was ultimately granted based on the amendment of 38 C.F.R. § 3.304(d) rather than a verification of stressors based on information that was already of record. 

In sum, the Board finds an effective date of July 13, 2010, but no earlier is warranted.   

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of her claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  Prior to the initial adjudication, in an October 2010 letter, the Veteran was informed how effective dates were assigned.  She was subsequently notified that her claim was awarded with an effective date of September 23, 2010, and provided notice how to appeal that decision, and she did so.  Moreover, the record shows that the appellant was represented, initially by a Veterans Service Organization and currently a law firm, throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claim, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An effective date of July 13, 2010, for the award of service connection for PTSD is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


